EX-10.4

CONOLOG CORPORATION

SELLING AGENT AGREEMENT

Dated as of February 27, 2007

First Montauk Securities Corp.
Parkway 109 Office Center
328 Newman Springs Road
Red Bank, New Jersey 07701

Gentlemen:

          Conolog Corporation (the “Company”) proposes to offer for sale (the
“Offering”) in a private offering pursuant to Regulation D promulgated under the
Securities Act of 1933, as amended (the “Act”) (i) up to Five Million Dollars
($5,000,000) of principal amount of promissory notes of the Company (“Note” or
“Notes”), convertible into shares of the Company's common stock, $0.01 par value
(the "Common Stock") at a per share conversion price set forth in the Note; and
(ii) share purchase warrants (the “Warrants”), to purchase shares of Common
Stock (the “Warrant Shares”). The Notes, shares of Common Stock issuable upon
conversion of the Notes (the “Shares”), the Warrants and the Warrant Shares are
collectively referred to herein as the “Securities”. This letter agreement shall
confirm our agreement concerning First Montauk Securities Corp. acting as
exclusive selling or placement agent (the “Selling Agent” or “FMSC”) in
connection with the sale of the Securities.

          1.      Appointment of Selling Agent.

          On the basis of the representations and warranties contained herein,
and subject to the terms and conditions set forth herein, the Company hereby
appoints First Montauk Securities Corp. as exclusive selling agent/placement
agent for a period beginning on the date hereof and terminating on March 23,
2007 (unless terminated sooner pursuant to the terms hereof) and grants to FMSC
the right to offer, as its agent, the Securities pursuant to the terms of this
Agreement. On the basis of such representations and warranties, and subject to
such conditions, FMSC hereby accepts such appointment and agree to use its
reasonable best efforts to secure subscribers to purchase subscriptions for the
Securities. The Company understands that the Selling Agent is being retained to
obtain subscriptions on a “best efforts” basis and has not guaranteed the sale
of any Securities.

          2.      Terms of the Offering.

                    (a)      The Offering shall consist of the (i) Notes and
(ii) Warrants. The Offering is being made on a “best efforts” basis with no
minimum offering amount of subscriptions, and the parties shall use their
reasonable efforts to consummate a closing of subscriptions prior to March 23,
2007. In the event a subscription is not accepted, such rejected subscription
funds will be returned to the subscriber without interest or deduction.

                    (b)      The Company has prepared a Securities Purchase
Agreement (the “Securities Purchase Agreement”), form of Note and form of
Warrant to be delivered to all prospective investors. The Securities Purchase
Agreement, form of Note and form of Warrant, including all supplements, exhibits
and appendices thereto and documents delivered therewith, are referred to herein
as the

--------------------------------------------------------------------------------




“Documents” and shall include any supplements or amendments in accordance with
this Agreement. The Offering shall commence on the date hereof, and shall expire
at 3:00 p.m., New York time, on March 23, 2007, unless extended as provided
above. Such period, as same may be so extended, shall hereinafter be referred to
as the “Offering Period.”

                    (c)      Each prospective investor (“Prospective Investor”)
who desires to purchase Securities shall deliver to the Selling Agent the
Securities Purchase Agreement and immediately available funds in the amount
necessary to purchase the amount of Securities such Prospective Investor desires
to purchase. The Selling Agent shall not have any obligation to independently
verify the accuracy or completeness of any information contained in any Purchase
Agreement or the authenticity, sufficiency, or validity of any check delivered
by any Prospective Investor in payment for Securities. Purchasers in the
Offering shall be “accredited investors” as determined in accordance with
Regulation D.

          3.      Closing/Release of Funds.

          The closing (“Closing”) shall be held at such time as the conditions
as provided in the Securities Purchase Agreement have been satisfied. References
herein to the actual closing date thereof shall be referred to as a “Closing
Date.”

          4.      Representations and Warranties of the Selling Agent.

          The Selling Agent represents and warrants to the Company as follows:

                  (a)      The Selling Agent is duly incorporated and validly
existing and in good standing under the laws of its State of incorporation.

                  (b)      The Selling Agent is, and at the time of each Closing
will be, a member in good standing of the NASD.

                  (c)      Offers and sales of Securities by the Selling Agent
will be made only in accordance with this Placement Agreement and in compliance
with the provisions of Regulation D and the Selling Agent will furnish to each
investor a copy of the Documents prior to accepting any subscription for the
Securities.

          5.      Compensation.

                  (a)      The Selling Agent shall be entitled, on the Closing
Date, as compensation for its services as Selling Agent under this Agreement, to
selling Commissions payable in cash equal to 10% of the aggregate amount of the
Notes sold in the Offering, provided the Company has actually received the
proceeds of such sales, through subscriptions made by investors introduced by
FMSC to the Company.

                  (b)      In addition to the compensation payable to the
Selling Agent set forth in clause (a) above, the Company shall grant the Selling
Agent (or its assigns, subject to compliance with the terms and conditions of
this Section) warrants (“Selling Agent Warrants”)to purchase a number of shares
of Common Stock equal to 20% of the shares of Common Stock which would be issued
if the

--------------------------------------------------------------------------------




Notes sold in the Offering (based upon the initial conversion price as set forth
in the Notes) were converted and the Selling Agent Warrants shall have an
exercise price equal to the exercise price of the Warrants being issued to the
investors. The Selling Agent Warrants shall be exercisable beginning on the
Closing Date of the Offering and continuing for a period of five (5) years
thereafter and the Selling Agent shall not be entitled to registration rights
with respect to the shares of Common Stock. The Selling Agent Warrants shall
allow for “cashless exercise”. The Selling Agent Warrants may be issued to up to
ten employees and/or affiliates of the Selling Agent in such amounts as the
Selling Agent shall notify in writing the Company prior to the Closing.

          6.      Representations and Warranties of the Company.

                  (a)      The Company represents and warrants to, and agrees
with, the Selling Agent that:

                            (i)      No Documents or information provided by the
Company to the Subscribers, including, without limitation the Reports (as
defined in the Purchase Agreement), shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein in light of circumstances made
therein not misleading.

                            (ii)      The Company is, and at all times during
the period from the date hereof to and including the Closing Date will be, a
corporation duly organized, validly existing, and in good standing under the
laws of the State of Delaware, with full corporate power and authority, and has
obtained all necessary consents, authorizations, approvals, orders, licenses,
certificates, and permits and declarations of and from, and has made filings
with, all federal, state and local authorities, to own, lease, license, and use
its properties and assets and to conduct its business as presently conducted
and/or in any such case where the failure to have any of the foregoing would not
have a material adverse effect on the Company’s presently conducted business. As
of the date hereof, the Company is, and at all times during the period from the
date hereof to and including the Closing Date, duly qualified to do business and
is in good standing in every jurisdiction in which its ownership, leasing,
licensing, or use of property and assets or the conduct of its business makes
such qualification necessary except where the failure to be so qualified would
not have a material adverse effect on the Company’s business.

                            (iii)      As of the date hereof, except as
disclosed in the Documents or the Reports as this term is defined in the
Securities Purchase Agreement, there is no, and as of the Closing Date there
shall not be any, litigation, arbitration, claim, governmental or other
proceeding (formal or informal), or investigation pending or to the Company’s
knowledge threatened, with respect to the Company, or its respective operations,
businesses, properties, or assets, except as described in the Purchase
Agreement, the Reports or which individually or in the aggregate do not now have
and will not in the future have a material adverse effect upon the operations,
business, properties, or assets of the Company.

                            (iv)      The Company is not in violation or breach
of, or in default with respect to, any material term of its Certificate of
Incorporation or By-Laws.

--------------------------------------------------------------------------------




                            (v)      The Company has all requisite corporate
power and authority to execute, deliver, and perform this Agreement and to
consummate the transactions contemplated hereby. All necessary corporate
proceedings of the Company have been duly taken to authorize the execution,
delivery, and performance by the Company of this Agreement and (subject to the
Approval ( as defined in the Purchase Agreement) the Purchase Agreement and the
consummation of the transactions contemplated hereby and thereby.

                            (vi)      The Selling Agent’s Warrants, when issued
and delivered pursuant to the terms of the Offering shall be duly authorized,
validly issued, fully paid and non-assessable, without any personal liability
attaching to the ownership thereof solely by being such holder and shall not
have been issued in violation of any preemptive rights of stockholders.

                            (vii)      Neither the Company nor any of its
officers, directors, or affiliates, has engaged or will engage, directly or
indirectly, in any act or activity that may jeopardize the status of the
offering and sale of the Securities as an exempt transaction under Regulation D
of the Securities Act of 1933, as amended.

          7.      Covenants of the Company.

          The Company covenants that it will:

                  (a)      Deliver without charge to the Selling Agent such
number of copies of the Documents and any supplement or amendment thereto as may
reasonably be requested by the Selling Agent.

                  (b)      Notify you promptly of rejection of any subscription.
The Company shall not (i) accept subscriptions from, or make sales of Securities
to, any Subscribers who are not, to the Company’s knowledge, accredited
investors, or (ii) unreasonably reject any subscription for Securities.

                  (c)      The Company shall cause, at its cost and expense, all
“blue sky” filings related to the Offering and required by applicable law to be
made in due and proper form and substance and in a timely manner as required
under the laws of the states in which Securities are sold (“Blue Sky Filings”).
In addition, the Company shall cause, at its cost and expense, a Form D related
to the Offering to be filed with the Securities and Exchange Commission (“SEC”)
in due and proper form and substance and in a timely manner. The Company shall
deliver true and correct copies of all Blue Sky Filings and the Form D, as filed
with the SEC, to the Selling Agent within 20 days of the final closing date.

          8.      Conditions of Closing.

          The obligations of the Selling Agent pursuant to this Agreement shall
be subject, in its discretion, to the continuing accuracy of the representations
and warranties of the Company contained herein and in each certificate and
document contemplated under this Agreement to be delivered to the Selling Agent,
as of the date hereof and as of the Closing Date, with respect to the
performance by the Company of its obligations hereunder, and to the following
conditions:

--------------------------------------------------------------------------------




                  (a)      At the Closing, the Selling Agent and the Company
shall have executed documents in form and substance reasonably acceptable to
them.

                  (b)      All proceedings taken in connection with the
issuance, sale, and delivery of the Securities shall be satisfactory in form and
substance to FMSC and the Company.

          9.      Termination.

          This Agreement may be terminated by the Selling Agent (i) at anytime
in the event the Selling Agent has determined, in good faith, that the Documents
fail to contain a material fact required to be stated therein or necessary to
make the statements therein not misleading or (ii) upon three (3) days written
notice. The Company may not terminate this Agreement in the absence of a
material breach of any covenant, representation or warranty contained in this
Agreement made by the Selling Agent.

          10.      Indemnification and Contribution.

                    (a)      The Company agrees to indemnify and hold harmless
the Selling Agent, its officers, directors, partners, employees, agents, and
counsel, and each person, if any, who controls the Selling Agent within the
meaning of Section 15 of the Act or Section 20(a) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), against any and all loss, liability,
claim, damage, and expense whatsoever (which shall include, for all purposes of
this Section 10, but not be limited to, attorneys’ fees and any and all expense
whatsoever incurred in investigating, preparing, or defending against any
litigation, commenced or threatened, or any claim whatsoever and any and all
amounts paid in settlement of any claim or litigation) as and when incurred
arising out of, based upon, or in connection with (i) any untrue statement or
alleged untrue statement of a material fact contained in the Documents, or any
omission or alleged omission to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, unless such
statement or omission was made in reliance upon and in conformity with written
information furnished to the Company as stated in Section 10(b) with respect to
the Selling Agent expressly for inclusion in the Documents or (ii) any breach of
any representation, warranty, covenant, or agreement of the Company contained in
this Agreement. The foregoing agreement to indemnify shall be in addition to any
liability the Company may otherwise have, including liabilities arising under
this Agreement.

          If any action is brought against the Selling Agent or any of its
officers, directors, partners, employees, agent, or counsel, or any controlling
persons of the Selling Agent (an “indemnified party”), in respect of which
indemnify may be sought against the Company pursuant to the foregoing paragraph,
such indemnified party or parties shall promptly notify the Company (the
“indemnifying party”) in writing of the institution of such action (but the
failure so to notify shall not relieve the indemnifying party from any liability
it may have other than pursuant to this Section 10(a)) and the indemnifying
party shall promptly assume the defense of such action, including the employment
of counsel (reasonably satisfactory to such indemnified party or parties) and
payment of expenses. Such indemnified party shall have the right to employ its
own counsel in any such case, but the fees and expense of such counsel shall be
at the expense of such indemnified party unless the employment of such counsel
shall have been authorized in writing by the indemnifying party in connection
with the defense of such action or the indemnifying party shall not have
promptly employed counsel satisfactory to such indemnified party or parties to
have charge of the defense of such action or such

--------------------------------------------------------------------------------




indemnified party or parties shall have reasonably concluded that there may be
one or more legal defenses available to it or them or to other indemnified
parties which are different from or additional to those available to one or more
of the indemnifying parties, in any of which events such reasonable fees and
expenses of one such counsel shall be borne by the indemnifying party and the
indemnifying party shall not have the right to direct the defense of such action
on behalf of the indemnified party or parties. Anything in this paragraph to the
contrary notwithstanding, the indemnifying party shall not be liable for any
settlement of any such claim or action effected without its written consent. The
Company agrees to promptly notify the Selling Agent of the commencement of any
litigation or proceedings against the Company or any of its officers or
directors in connection with the sale of the Securities or the Documents.

                    (b)      The Selling Agent agrees to indemnify and hold
harmless the Company, its officers, directors, employees, agents, and counsel,
and each other person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act, to the same extent
as the foregoing indemnity from the Company to the Selling Agent in Section
10(a), with respect to any and all loss, liability, claim, damage, and expense
whatsoever (which shall include, for all purposes of this Section 10, but not be
limited to, attorneys’ fees and any and all expense whatsoever incurred in
investigating, preparing, or defending against any litigation, commenced or
threatened, or any claim whatsoever and any and all amounts paid in settlement
of any claim or litigation) as and when incurred arising out of, based upon, or
in connection with (i) statements or omissions, if any, made in the Documents in
reliance upon and in conformity with written information furnished to the
Company with respect to the Selling Agent expressly for inclusion in the
Documents, and (ii) or any breach of any representation, warranty, covenant or
agreement of the Selling Agent contained in this Agreement. If any action shall
be brought against the Company or any other person so indemnified based on the
Documents and in respect of which indemnity may be sought against the Selling
Agent pursuant to this Section, the Selling Agent shall have the rights and
duties given to the indemnifying party, and the Company and each other person so
indemnified shall have the rights and duties given to the indemnified parties,
by the provisions of Section 10(a) hereof.

                    (c)      To provide for just and equitable contribution, if
(i) an indemnified party makes a claim for indemnification pursuant to Section
10(a) or 10(b) hereof but it is found in a final judicial determination, not
subject to further appeal, that such indemnification may not be enforced in such
case, even though this Agreement expressly provides for indemnification in such
case, or (ii) any indemnified or indemnifying party seeks contribution under the
Act, the Exchange Act, or otherwise, then the Company (including for this
purpose any contribution made by or on behalf of any officer, director,
employee, agent, or counsel of the Company, or any controlling person of the
Company), on the one hand, and the Selling Agent (including for this purpose any
contribution by or on behalf of an indemnified party), on the other hand, shall
contribute to the losses, liabilities, claims, damages, and expenses whatsoever
to which any of them may be subject, in such proportions as are appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
Selling Agent, on the other hand; provided, however, that if applicable law does
not permit such allocation, then other relevant equitable considerations such as
the relative fault of the Company and the Selling Agent in connection with the
facts which resulted in such losses, liabilities, claims, damages, and expenses
shall also be considered. The relative benefits received by the Company, on the
one hand, and the Selling Agent, on the other hand, shall be deemed to be in the
same proportion as (x) the total proceeds from the Offering (net of compensation
payable to the Placement Agent pursuant to Section 5(a) hereof but

--------------------------------------------------------------------------------




before deducting expenses) received by the Company, and (y) the compensation
received by the Selling Agent pursuant to Section 5(a) hereof.

          The relative fault, in the case of an untrue statement, alleged untrue
statement, omission, or alleged omission, shall be determined by, among other
things, whether such statement, alleged statement, omission, or alleged omission
relates to information supplied by the Company or by the Selling Agent, and the
parties’ relative intent, knowledge, access to information, and opportunity to
correct or prevent such statement, alleged statement, omission, or alleged
omission. The Company and the Selling Agent agree that it would be unjust and
inequitable if the respective obligations of the Company and the Selling Agent
for contribution were determined by pro rata or per capita allocation of the
aggregate losses, liabilities, claims, damages, and expenses or by any other
method of allocation that does not reflect the equitable considerations referred
to in this Section 10(c). In no case shall the Selling Agent by responsible for
a portion of the contribution obligation in excess of the compensation received
by it pursuant to Section 5(a) hereof. No person guilty of a fraudulent
misrepresentation shall be entitled to contribution from any person who is not
guilty of such fraudulent misrepresentation. For purposes of this Section 10(c),
each person, if any, who controls the Selling Agent within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act and each officer,
director, partners, employee, agent, and counsel of the Selling Agent, shall
have the same rights to contribution as the Selling Agent, and each person, if
any, who controls the Company within the meaning of Section 15 of the Act or
Section 20(a) of the Exchange Act and each officer, director, employee, agent,
and counsel of the Company, shall have the same rights to contribution as the
Company, subject in each case to the provisions of this Section 10(c). Anything
in this Section 10(c) to the contrary notwithstanding, no party shall be liable
for contribution with respect to the settlement of any claim or action effected
without its written consent.

          11.      Non-Solicitation.

          The Company agrees that, for a period of 12 months from the date
hereof (the “Non-Solicitation Period”), it shall not solicit any offer to buy
from or offer to sell to any entity listed on Exhibit “A” any securities of the
Company or of any other entity, with any selling agent, placement agent, broker
or dealer other than FMSC. In the event that during the Non-Solicitation Period,
the Company or any of its affiliates, directly or indirectly, solicits, offers
to buy from or offers to sell to any entity listed on Exhibit “A” any such
securities from any other, placement agent, securities broker or dealer or
selling agent other than FMSC, the Company shall pay to the Selling Agent an
amount equal to 10% of the aggregate purchase price of such securities so
purchased by the purchasers thereof and the Placement Agent shall be entitled to
five year warrants entitling the Placement Agent to purchase shares of Common
Stock equal to 20% of the shares of Common Stock (or shares of Common Stock
underlying any convertible securities) at an exercise price equal to the price
of the securities sold to investors. The warrants shall provide for cashless
exercise. Notwithstanding the foregoing, during the Non-Solicitation Period, the
Company shall not give the names of the subscribers to any other broker dealer
or selling or placement agent. Notwithstanding anything to the contrary herein,
it shall not be a violation of this Section if the Company includes the names of
the entities listed on Exhibit “A” in any public filing made by the Company
including but not limited to filings that the Company makes with Securities and
Exchange Commission. Upon receipt of written request by the Selling Agent, the
Company shall promptly deliver to the Selling Agent the names of any investors
in any offering that the Company completes within 12 months from the date of the
Closing.

--------------------------------------------------------------------------------




          12.      Representations and Agreements to Survive Delivery for a
Period of Two (2) Years from the Date Hereof.

          All representations, warranties, covenants, and agreements contained
in this Agreement shall be deemed to be representations, warranties, covenants,
and agreements at the Closing Date and, such representations and warranties
shall remain operative and in full force and effect regardless of any
investigation made by or on behalf of the Selling Agent or any indemnified
person, or by or on behalf of the Company or any person or entity which is
entitled to be indemnified under Section 10(b), and shall survive for a period
of two years from the date hereof. In addition, notwithstanding the foregoing
and any election hereunder or any termination of this Agreement, and whether or
not the terms of this Agreement are otherwise carried out, the provisions of
Section 10 shall survive for a period of five years from the date hereof.

          13.      Notices.

          All communications hereunder, except as may be otherwise specifically
provided herein, shall be in writing and shall be either (i) mailed by first
class mail in which case delivery shall be deemed to be made three days
following deposit in the United States mail; or (ii) sent by overnight courier
service in case delivery shall be deemed to be made upon receipt, to: First
Montauk Securities Corp., Parkway 109 Office Center, 328 Newman Springs Road,
Red Bank, New Jersey 07701, Attention: Ernest Pellegrino, with a copy to
Ellenoff, Grossman & Schole LLP, 370 Lexington Avenue, New York, New York 10017,
Attention: Brian C. Daughney, Esq.; Conolog Corporation, 5 Columbia Road,
Somerville, New Jersey 07701, Attention: Robert Benou, with a copy to Sichenzia
Ross Friedman Ference LLP, 1065 Avenue of Americas, New York, NY 10018, Attn:
David Manno, Esq.

          14.      Parties.

          This Agreement shall inure solely to the benefit of, and shall be
binding upon, the Selling Agent and the Company and the persons and entities
referred to in Section 10 who are entitled to indemnification or contribution,
and their respective successors, legal representatives, and assigns (which shall
not include any purchaser, as such, of Securities), and no other person shall
have or be construed to have any legal or equitable right remedy, or claim under
or in respect of or by virtue of this Agreement or any provision herein
contained.

          15.      Construction.

          This Agreement shall be construed in accordance with the laws of the
State of New York, without giving effect to conflict of laws.

--------------------------------------------------------------------------------




          17.      Counterparts.

          This Agreement may be executed in counterparts, each of which shall
constitute an original and all of which, when taken together, shall constitute
one agreement. This Agreement may be executed by facsimile signature and
delivered by facsimile transmission.

          If the foregoing correctly sets forth the understanding between us,
please so indicate in the space provided below for that purpose, whereupon this
agreement shall constitute a binding agreement between us.

    Very truly yours,       CONOLOG CORPORATION         By: /s/ Robert S.
Benou               Name: Robert S. Benou     Title: Chairman and Chief
Executive Officer Accepted as of the date     first above written:       FIRST
MONTAUK SECURITIES CORP.         By: /s/ Victor K. Kurylak          Name: Victor
K. Kurylak     Title: President and CEO    


--------------------------------------------------------------------------------




Exhibit A

NON-SOLICITATION CLIENTS OF FMSC

--------------------------------------------------------------------------------